Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:

In addition to the PTAB decision filed 02/10/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 9 and 15 when taken in the context of the claims as a whole.  Specifically, the combination of a when displaying content, determine whether an internal speaker of the display device for playing audio associated with the content is disabled, in response to a determination that the internal speaker is disabled, determine whether an external sound system associated with the display device is unavailable, receive a command to change volume of the display device, and in response to a determination that the external sound system is unavailable and to receiving the command to change the volume, provide a prompt, wherein the prompt includes an option to enable the internal speaker of the display device or the external sound system associated with the display device.
At best the prior arts of record, specifically, (US 20140363024 A1 hereinafter Apodaca) teaches enabling and disabling speakers internal and external via a muting interface (See Fig. !0A-B and ¶108,¶115). Hung et al. (US 20090154900 A1 hereinafter Hung) teaches disabling internal speakers and checking for external speakers in response (see ¶16, ¶¶19-22) Dvortsov; Eugene et al. (US 20170003931 A1) teaches determines battery will drain (internal playing will be unavailable) then determine external is available (see ¶18, ¶22)
Newly cited art Headley et al. (US 20090007169 A1) fails to detect audio internally then turns on external device (see ¶45, ¶53). Cortes et al. (US 20160133154 A1) teaches options for enabling different devices and options (see ¶36)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, 
Thus, claims 1, 9 and 15 are allowed over the prior art of record.
Claims 2, 4-8,10, 12-14, 16 and 18-21 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the PTAB decision recited on 02/10/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/BEAU D SPRATT/Primary Examiner, Art Unit 2143